Uvidia v Cardinal Spellman High Sch. (2018 NY Slip Op 08256)





Uvidia v Cardinal Spellman High Sch.


2018 NY Slip Op 08256


Decided on December 4, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2018

Sweeny, J.P., Manzanet-Daniels, Gische, Tom, Moulton, JJ.


7785 306692/12

[*1]Santos Uvidia, Plaintiff-Respondent,
vThe Cardinal Spellman High School, et al., Defendants-Appellants.


Lewis Brisbois Bisgaard & Smith LLP, New York (Nicholas P. Hurzeler of counsel), for appellants.
Siegel & Coonerty, LLP, New York (Steven Aripotch of counsel), for respondent.

Order, Supreme Court, Bronx County (Fernando Tapia, J.), entered on or about November 21, 2017, which, upon renewal of plaintiff's motion for partial summary judgment on the issue of liability on his Labor Law § 240(1) claim, granted plaintiff's motion, unanimously affirmed, without costs.
Plaintiff was injured by the collapse of a plywood structure, which he and a coworker were in the middle of erecting on top of a building's roof in preparation for asbestos abatement to be performed inside the structure. Plaintiff made a prima facie showing that the collapse was proximately caused by a violation of Labor Law § 240(1), since the bracing of the structure was inadequate to prevent its collapse (see Greaves v Obayashi Corp., 55 AD3d 409 [1st Dept 2008], lv dismissed 12 NY3d 794 [2009]).
There is no issue of fact about whether a gust of wind was the sole proximate cause of the accident. Labor Law § 240(1) required the provision of devices to protect against the foreseeable risk that windy weather on the roof of the building could cause the structure to shift or collapse while it was under construction (see Williams v 520 Madison Partnership, 38 AD3d 464, 466 [1st Dept 2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 4, 2018
CLERK